NUMBER 13-17-00128-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BENJAMIN JAY SANDOVAL,                                                      Appellant,

                                         v.

DESIREE GALE SANDOVAL,                                                      Appellee.


               On appeal from the County Court at Law No. 2
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                Memorandum Opinion by Justice Hinojosa

      Pro se appellant Benjamin Jay Sandoval (Benjamin) filed for divorce against

appellee Desiree Gale Sandoval (Desiree), which included a suit affecting the parent-

child relationship wherein the trial court ordered Benjamin to pay child support among

other things. By four issues, which we construe as three, Benjamin claims the trial court

erred by improperly: (1) calculating his United States Department of Veterans Affairs
disability benefits as a net resource for income purposes in the calculation of child support

and arrearages, (2) requiring Benjamin to be the sole provider of cash medical support,

and (3) requiring Benjamin to pay child support arrearages. We affirm.

                                        I.      BACKGROUND

        Following a final divorce hearing, the trial court ordered Benjamin to pay Desiree

monthly child support of $975.00 along with cash medical support in the amount of

$143.00. Additionally, the trial court ordered Benjamin to pay child support and medical

support arrearages in the amount of $4,900.00. This appeal followed. 1

                            II.     CHILD SUPPORT AND ARREARAGES

        In his first point of error, Benjamin contends that he is entitled to a modification of

child support because the trial court improperly included his United States Department of

Veterans Affairs disability benefits as a net resource for the calculation of child support

and arrearages.        Specifically, Benjamin argues that Texas Family Code section

154.062(b)(5) is unconstitutional. See TEX. FAM. CODE ANN. § 154.062(b)(5) (West,

Westlaw through 2017 1st C.S.) (child support resources include “all other income

actually being received, including . . . United States Department of Veterans Affairs

disability benefits other than non-service-connected disability pension benefits, as

defined by 38 U.S.C. Section 101(17) . . . .”).

        Under our Rules of Appellate Procedure, in order to preserve error for appeal, a

party must present to the trial court a timely request, motion, or objection, state the


        1 On November 30, 2017, Benjamin subsequently filed a motion asking this Court to grant his
“Motion to Enter Additional Supporting Documentation.” Benjamin asks this Court to consider a
“Memorandum of Law, and a court ruling for a similar case in Wood County, Texas.” Having considered
Benjamin’s motion, we hereby GRANT his motion in part and DENY in part. See AAA Navi Corp. v. Parrot-
Ice Drink Products of America, Ltd. 119 S.W.3d 401, 403 (Tex. App.—Tyler 2005, no pet.) (stating that “an
appellate court can consider only the record as filed and cannot consider documents not included in the
record and not considered by the trial court”).

                                                       2
specific grounds therefor, and obtain a ruling. See TEX. R. APP. P. 33.1(a). On direct

examination by his counsel at the final divorce hearing, Benjamin specifically agreed to

the monthly amounts of child support, medical support, and arrearages. Benjamin did not

object to the trial court’s ruling, sought no unconstitutional findings, failed to raise any

legal arguments, and he did not raise this issue in any post-judgment motion. See In re

L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003) (holding that constitutional claims that are

not raised in the trial court are not preserved for appellate review). Thus, we conclude

that Benjamin failed to preserve his constitutionality argument in the trial court. See id.

       Nonetheless, Texas law explicitly provides that courts shall include veterans’

disability benefits as a net resource when determining the amount of child support that is

due. See TEX. FAM. CODE ANN. § 154.062(b)(5); see Rose v. Rose, 481 U.S. 619 (1987)

(holding that state-court jurisdiction is not preempted by 38 U.S.C. § 3101(a), which

provides that “[p]ayments of benefits . . . under any law administered by the Veterans’

Administration . . . made to, or on account of, a beneficiary . . . shall not be liable to

attachment, levy, or seizure by or under any legal or equitable process whatever, either

before or after receipt by the beneficiary”); see also Ruffin v. Ruffin, 753 S.W.2d 824, 828

(Tex. App.—Houston [14th Dist.] 2008, no writ) (“The court . . . could order the withholding

of a portion of appellant’s disability benefits for payments of past-due child support.”).

Therefore, the trial court did not err when it included Benjamin’s veterans’ disability

benefits in his child support calculations and arrearages. See Worford v. Stamper, 801
S.W.2d 108, 109 (Tex. 1990) (finding that most orders arising from a suit affecting the

parent-child relationship will not be disturbed on appeal unless the complainant

demonstrates a clear abuse of discretion). Accordingly, we overrule his first issue.



                                                 3
       Next, by two sentences Benjamin asks us to “split the medical costs of the child

50/50, and not bear the entire 100% responsibility on the father” and argues that the “trial

court erred by improperly allowing arrearages to be paid when an agreement by both

parties was in place.” However, Benjamin has not briefed these arguments. Instead, he

merely recites the issues without providing any discussion, argument, authority, or

substantive analysis. See Eaves v. Unifund CCR Partners, 301 S.W.3d 402, 409 (Tex.

App.—El Paso 2009, no pet.) (holding the issue inadequately briefed when the argument

consisted of only three conclusory sentences). As such, we find Benjamin inadequately

briefed his complaints, and we decline to address them. See TEX. R. APP. P. 38.1(i)

(stating that a brief must contain “a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record”). Accordingly, we overrule his

second and third issues.

                                   III.    CONCLUSION

       Having overruled all of Benjamin’s issues, we affirm the trial court’s judgment.



                                                        LETICIA HINOJOSA
                                                        Justice



Delivered and filed this
31st day of January, 2019.




                                                4